Case 2:17-cr-20274-BAF-DRG ECF No. 489, PageID.3900 Filed 05/25/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

__________________________________

UNITED STATES OF AMERICA,                 No. 17-cr-20274

       Plaintiff,                         Honorable Bernard A. Friedman

v.

JUMANA NAGARWALA,
FAKHRUDDIN ATTAR, and
FARIDA ATTAR.

     Defendants.
_________________________________

     DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE A
           REPLY BRIEF IN EXCESS OF SEVEN PAGES

       Jumana Nagarwala, M.D., through her attorney Shannon Smith;

Fakhruddin Attar, M.D., through his attorney Mary Chartier; and Farida

Attar, Ph.D., through her attorney Matthew R. Newburg; respectfully

request permission to file a reply brief in support of the Reply to

government’s Response to Defendants’ Motion to Suppress Wiretaps and

All Evidence Obtained as a Result of Those Wiretaps. Local Rule

7.1(d)(3)(A) states that briefs may not exceed 7 pages.

       The reasons for additional pages are as follows: (1) to thoroughly

explain the history of this highly complicated case; (2) the issue requires



                                      1
Case 2:17-cr-20274-BAF-DRG ECF No. 489, PageID.3901 Filed 05/25/21 Page 2 of 3




analysis regarding the lack of probable cause in a lengthy, 84-page

Affidavit; and, (3) instead of filing multiple motions, D-1 through D-3

have consolidated their arguments and the instant Reply regarding this

issue.

         Pursuant to Local Court Rule 7.1(a)(1), Counsel have sought

concurrence from the government, and the government does concur to

allow the above-captioned Defendants to have the additional requested

pages.

         WHEREFORE, Defendants respectfully requests the entry of an

order granting this motion for leave to file a brief in excess of the page

limit.

                                    Respectfully submitted,

5/25/2021                           /s/SHANNON SMITH
Date                                Shannon Smith
                                    Attorney for Jumana Nagarwala, M.D.

5/25/2021                           /s/MARY CHARTIER
Date                                Mary Chartier
                                    Attorney for Fakhruddin Attar, M.D.

5/25/2021                           /s/MATTHEW R. NEWBURG
Date                                Matthew R. Newburg
                                    Attorney for Farida Attar, Ph.D.




                                      2
Case 2:17-cr-20274-BAF-DRG ECF No. 489, PageID.3902 Filed 05/25/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I hereby certify that on May 25, 2021, I e-filed and electronically

served the foregoing document to all counsel of record.


/s/Shannon Smith
Shannon Smith
Smith Lehman, PC
1668 South Telegraph Rd.
Suite 200
Bloomfield Hills, MI 48302
Phone: (248) 636-2595
shannon@smith-lehman.com




                                      3
